Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, namely, Dean et al. (US 20770014169 AD discloses a
computer-implemented method for computer-assisted planning of craniomaxillofacial surgery,
the method comprising: obtaining a computer-readable representation of an implant (para.
O04G); obtaining a computer-readable representation of a recipient skeletal fragment (user
has the option to order either a customized sizer and/or customized implant (FIG. 5, 40),
para. 0171}; positioning the computer-readable representation of the implant within a region of
the computer-readable representation of the recipient skeletal fragment (modeling of the body
or any parts of the body of a human being or animal, para. 0040: may be applied on
internal organs, tissue, bone and/or cartilage, para. 0375): creating a hybrid computer-readable
representation comprising the computer-readable representation of the recipient skeletal
Fragment and the computer-readable representation of the implant during or after the positioning (recommendations of the most suitable implants for the consumers anatomy, as well as the best position, para. 0093); tracking movement of the computer-readable representation of the implant during the positioning {system may provide the user with a set of foals to simulate real life movements of the body, para. G162); updating the hybrid computer-readable representation based on the movement being tracked (modification(s} in the shape of internal components or parts of the body based on said SD desired anatomical output, para, 0114); and providing the hybrid computer-readable representation as an output (figure 5, 40.2).

Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/           Primary Examiner, Art Unit 2677